DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 06/08/21.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 06/08/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 ln4, “at least a portion of the side member” should be --said at least portion of the side member-- to reference the same limitation in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3, 5-8, 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teshima (US 2017/0062953) in view of Son (US 2016/0233573).

    PNG
    media_image1.png
    347
    392
    media_image1.png
    Greyscale

Examiner markup Fig. 16

Regarding Claim 1, Teshima teaches an electronic device (Fig. 16: 10) comprising: a housing (Fig. 16: 11) including: a first plate (Examiner markup Fig. 16: A ), a second plate (Examiner markup Fig. 16: A )facing away from the first plate, and a side member (Fig. 16: side edge of 11) surrounding a space (Fig. 16: space created by the height of the side edge) between the first plate and the second plate; an antenna structure (Fig. 2: 1) disposed in the housing, and including: a second printed circuit board (Fig. 2: 2) including a first surface (Fig. 2: 2a) facing in a first direction, a second surface (Fig. 2: 2b) facing away from the first surface, at least one conductive region (Fig. 2: 3, 5) between the first surface and the second surface, and an antenna array (Fig. 2: 6) formed at at least a portion (Fig. 2: 6 are formed in the middle) of the second printed circuit board; a first wireless communication circuit (Fig. 17: 111) electrically connected to the antenna array and configured to transmit and/or receive a first signal (Fig. 17: millimeter wave) having a frequency between 6 GHz and 100 GHz ([0032] “a millimeter-wave frequency band (for example, higher than or equal to 30 GHz)”); and a Fig. 17: 113) electrically connected to the at least one conductive region and configured to transmit and/or receive a second signal (Fig. 17: LTE). 
Teshima does not explicitly teach in Fig. 17 the LTE signal having a frequency between 400 MHz and 6 GHz.  However, it is well known in the art that LTE have frequency between 400 MHz and 6 GHz.  This is evidenced by (e.g., Band 8, 12, etc.) in the table listed at https://en.wikipedia.org/wiki/LTE_frequency_bands. It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Teshima in order for the device to conform to the 5th generation cellular system since the lower LTE frequency allows the device to communicate with existing cellular technology while the higher frequency allow the device to implement high-speed wireless communication [0004].  Therefore, the subject matter claimed would have been obvious in view of Teshima.
Teshima does not teach a housing including: a first plate, a second plate facing away from the first plate, and a side member surrounding a space between the first plate and the second plate; a first printed circuit board (PCB) disposed in the housing.
Son is in the field of portable electronic device (abstract) and teaches a housing (Fig. 3: 300 having a housing) including: a first plate (Fig. 3: 340), a second plate (Fig. 3: 350) facing away from the first plate, and a side member (Fig. 3: 310 with side) surrounding a space between the first plate and the second plate; a first printed circuit board (PCB) (Fig. 3: 360) disposed in the housing.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima with a housing with plates as taught by Son in order to house the antenna structure within a phone since such an antenna structure will allow the mobile device to conform to 5th generation cellular system as well as the ability to implement higher speed wireless communication [Teshima 0004]. 

Regarding Claim 2, Teshima teaches the electronic device of claim 1, wherein the second printed circuit board includes at least one non-conductive region ([0035] “dielectric substrate”), and wherein the at least one conductive region (Fig. 5: 9 ground plane) is implemented with a conductive pattern (Fig. 5: 9 connected to 5) formed on the non-conductive region.

Regarding Claim 3, Teshima teaches the electronic device of claim 1, further comprising: a conductive element (Fig. 5: 52) extended from the at least one conductive region.

Regarding Claim 5, Teshima teaches the electronic device of claim 1, wherein the antenna structure corresponds to a first antenna structure (Fig. 1: 31, 32), wherein the antenna array corresponds to a first antenna array (Fig. 5: 3, 5), wherein the electronic device further includes a second antenna structure (Fig. 2: 6) including a second antenna array (Fig. 5: 7, 5), the second antenna structure disposed adjacent to the first antenna structure, and wherein the first wireless communication circuit (Fig. 17: 111) is electrically connected to the first antenna array or the second antenna array and is configured to transmit and/or receive a first signal having a frequency between 6 GHz and 100 GHz.

Regarding Claim 6, Teshima teaches the electronic device of claim 1, wherein at least one conductive region (Fig. 5: 9) operates as a ground (Fig. 5: 5 is connected to 9) with respect to the antenna array.

Regarding Claim 7, Teshima teaches the electronic device of claim 1, wherein the second communication circuit (Fig. 17: 113) is configured to feed the power to an electrical path (Fig. 17: 115) at least including the at least one conductive region (Fig. 5: 9, 5).

Regarding Claim 8, Teshima teaches the electronic device of claim 7, wherein the second communication circuit (Fig. 17: 113) is configured to transmit and/or receive the second signal based on the electrical path supplied with the power (Fig. 17: 113 connected to 101 with power from EC 105).

Regarding Claim 12, Teshima teaches the electronic device of claim 7, wherein the electrical path operates as a radiator of an antenna of a planar inverted-F antenna (PIFA) type ([0037] “monopole type antenna such as an inverted-F antenna”).

Regarding Claim 14, Teshima teaches the electronic device of claim 5, wherein the first antenna array is of a form of 1 x n arrangement (Fig. 1: 3).

Regarding Claim 15, Teshima teaches the electronic device of claim 5, wherein the second antenna array is of a form of m x m arrangement (Fig. 1: 6 is 3x4).

Regarding Claim 18, Teshima teaches the electronic device of claim 1, wherein the antenna array includes a plurality of patch antenna elements ([0048] “antenna 6 is implemented as a patch antenna”).

Regarding Claim 20, Teshima teaches the electronic device of claim 1, wherein at least a portion of the antenna structure and at least a portion of the first printed circuit board (Son [0095] “The at least one electronic component may include the PCB 360. Without being limited thereto, however, the at least one electronic component may include an antenna device”) are electrically coupled through a flexible printed [0116] “The antenna radiator 3640 is physically in contact with the metal filler 3611 exposed to the outer surface of the housing 3600. A PCB 3630 is disposed within the electronic device 300, and an electric connection member 3631 is interposed between the PCB 3630 and the metal filler 3611. Various members, such as a C-clip”), a screw, a pogo pin, foam, or a plate-shaped spring.

Claims 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teshima, Son as applied to claims 1 and 7 and further in view of Guterman (US 2017/0212554).
Regarding Claim 4, Teshima and Son teach the electronic device with all the limitations as claimed in claim 1 except at least a portion of the side member is formed of a conductive material, and wherein the at least a portion of the side member is electrically connected with the at least one conductive region.
Guterman is in the field of electronic device (abstract) and teaches at least a portion of the side member (Fig. 9: 130) is formed of a conductive material (Fig. 9: 110), and wherein the at least a portion (Fig. 9: area near vent opening) of the side member is electrically connected with the at least one conductive region (Fig. 9: 12B-2; [0059] “Housing 12B-1, housing 12B-2, and metal bracket 143 may be used in forming antenna ground 104”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima and Son with a side member form of conductive material as taught by Guterman in order to utilize the side as a location for the antenna structure and tuning of the antenna [0061] since modern electronic device is constraint by size and level of performance [Guterman 0003]. 

Regarding Claim 11, Teshima and Son teach the electronic device with all the limitations as claimed in claim 7 except at least a portion of the side member is electrically connected with the at 
Guterman is in the field of electronic device (abstract) and teaches at least a portion of the side member (Fig. 11: vent areas) is electrically connected with the at least one conductive region (Fig 11: 108), and wherein the electrical path includes at least a portion of the side member.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima and Son with a side member form of conductive material as taught by Guterman in order to utilize the side as a location for the antenna structure and tuning of the antenna [0061] since modern electronic device is constraint by size and level of performance [Guterman 0003]. 

Regarding Claim 13, Teshima and Son teach the electronic device with all the limitations as claimed in claim 7 except the electrical path operates as a radiator of a loop-type antenna.
Guterman is in the field of electronic device (abstract) and teaches the electrical path (Fig. 3: 98 to 108 to 110 ground) operates as a radiator of a loop-type antenna ([0040] “a loop antenna structure”)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima and Son with a side member form of conductive material as taught by Guterman in order to utilize the side as a location for the antenna structure and tuning of the antenna [0061] since modern electronic device is constraint by size and level of performance [Guterman 0003]. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima, Son as applied to claim 1 and further in view of Nakabayashi (WO 2014/013806).
Regarding Claim 9, Teshima and Son teach the electronic device with all the limitations as claimed in claim 1 except at least one sub printed circuit board, wherein at least a portion of the antenna structure is mounted on the at least one sub printed circuit board.
Nakabayashi is in the field of electronic device (abstract) and teaches at least one sub printed circuit board (Fig. 3: 7), wherein at least a portion of the antenna structure (Fig. 3: 3) is mounted on the at least one sub printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima and Son with a sub-printed circuit board as taught by Nakabayashi in order to mount different antenna circuits to the same circuit board (p.6) since special insulating material in sub-printed circuit board are used to suppress dielectic loss   requiring smaller board size which reduces manufacturing cost [Nakabayashi p.6]. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima, Son as applied to claim 1 and further in view of Koskiniemi (US 2013/0265199).
Regarding Claim 16, Teshima and Son teach the electronic device with all the limitations as claimed in claim 1 except at least one conductive region operates as a shield can.
Koskiniemi is in the field of electronic device (abstract) and teaches at least one conductive region operates as a shield can (Fig. 2: 214).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima and Son with a shield can as taught by Koskiniemi in order to provide shielding of electronics residing on other parts of the circuit since the shield can acts as part of a ground plane [0081]. 

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima, Son as applied to claim 1 and further in view of Pan (US 20120235881).
Regarding Claim 17, Teshima and Son teach the electronic device of claim 1 except the antenna array includes a plurality of dipole antenna elements.
Pan is in the field of electronic device (abstract) and teaches the antenna array includes a plurality of dipole antenna elements ([0039] “Antenna 160 or 260 may include an internal and/or external RF antenna, for example, a dipole antenna”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Teshima and Son with a dipole antenna as taught by Pan in order to radiate in different spherical directions since different antenna array or types can be used while driven by a single RF chip [0031]. 
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Radoivovic (CN 102800926) teaches a PIFA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844